The proceeding under review was instituted under the New Jersey Securities Act (N.J.S.A. 49:1-11) designed to prevent cheating in securities. An injunction was granted *Page 213 
and a receiver was appointed. From our examination of the facts, it appears that the proofs supported the conclusion of the learned Vice-Chancellor. The procedure adopted merely followed that sanctioned in Stevens v. Associated Mortgage Co.,107 N.J. Eq. 297; affirmed, 110 N.J. Eq. 70, and Stevens v.Washington Loan Co., 107 N.J. Eq. 94; affirmed, 109 N.J. Eq. 128.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, HAGUE, THOMPSON, JJ. 13.
For reversal — None.